Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 18-20 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hatzinikolas (6128883).
Hatzinikolas (figure 6) shows a masonry veneer mounting bracket (140) used to receive a shelf angle (112), the shelf angle having a vertical leg (154) and a horizontal leg (156) that meet at a square corner, said masonry veneer mounting bracket comprising: a channel having a back (136), a first leg and a second leg (140, figure 5), said first and second legs being opposed and spaced apart; said back having an attachment fitting (126) by which to secure said mounting bracket to a supporting structure (114); each of said legs having a seat defining an accommodation(146) in which to receive a vertical leg of a shelf angle, and a finger (134) that extends upwardly in front of said accommodation; said finger has an uppermost end; and as installed, the horizontal leg of the shelf angle seats on said uppermost end of said finger, said uppermost end of said finger defining a vertical shear load receiving interface.
	Per claims 4-5, Hatzinikolas further shows said accommodation is a vertical slot of a size corresponding to the size of the vertical leg of the shelf angle, wherein said web has at least one lightening hole (the holes for part 116 going through) formed therein.
	Per claim 6, Hatzinikolas further shows said accommodation receives the shelf angle in an upside-down orientation with the vertical leg of the shelf angle extending downwardly of the horizontal leg (see figure 6).
	Per claim 7, Hatzinikolas further shows said slot prevents angular rotation of the shelf angle (able to function as claimed).
	Per claim 18, Hatzinikolas (figure 6) shows the combination of a shelf angle (112) upon which to place masonry veneer, a mounting bracket (140), and a supporting structure wherein: said mounting bracket being mounted to said supporting wall structure(114); said shelf angle being seated on said mounting bracket; said shelf angle has a vertical leg(154) and a horizontal leg(156), said vertical and horizontal legs meeting at a square corner; and said mounting bracket said vertical leg of said shelf angle is spaced forwardly away from said supporting wall structure by said mounting bracket, said shelf angle is inverted to place said horizontal leg uppermost, and said horizontal leg extending forwardly away from said vertical leg.
	Per claim 19, Hatzinikolas further shows said mounting bracket has the form of a channel having a back(136) and a pair of first and second spaced apart legs (140) extending forwardly away from said back; said back has a fitting (126) by which said mounting bracket is secured to the supporting wall structure; each of said legs has an accommodation formed therein in which to seat said shelf angle; and said accommodation is a slot in which said vertical leg of said shelf angle seats upside-down.
	Per claim 20, Hatzinikolas further shows first and second legs have a toe (the part underneath the slot 146) that extends forwardly under said shelf angle, and said toe has a finger (138, 134) that extends upwardly in front of said vertical leg of said shelf angle; said finger has an uppermost end, and said uppermost end defines a vertical shear force input interface at which vertical loads from said horizontal leg of said shelf angle are carried into said mounting bracket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzinikolas (6128883) in view of Saether et al (5694736) or Bustos (4872567).
Per claims 2-3, Hatzinikolas shows all the claimed limitations except for said uppermost end of said finger terminates upwardly shy relative to said portion of said web extending rearwardly of said accommodation, wherein the horizontal leg of the shelf angle has a thickness, and said uppermost end of said finger is shy relative to said portion of said web extending rearwardly of said slot by a distance corresponding to the thickness of the horizontal leg of the shelf angle such that, when installed, the horizontal leg of the shelf bracket seats flush with said mounting bracket.
	Saether et al ( figure 1b) shows an angle having a vertical leg (the part that goes into 10) and the top of the horizontal part being flush with the top of the supporting structure (10).
	Bustos (figures 1-2) shows a bracket (42, 54) supporting an angle (31, 35), the vertical leg (35) inserted into the opening (55), the top of surface (31) being flush with the top of surface (45).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hatzinikolas to show said uppermost end of said finger terminates upwardly shy relative to said portion of said web extending rearwardly of said accommodation, wherein the horizontal leg of the shelf angle has a thickness, and said uppermost end of said finger is shy relative to said portion of said web extending rearwardly of said slot by a distance corresponding to the thickness of the horizontal leg of the shelf angle such that, when installed, the horizontal leg of the shelf bracket seats flush with said mounting bracket in order to provide a smooth transition from the bracket to the shelf angle and as thus enhance the aesthetic appearance of the assembly as taught by either Saether et al or Bustos.
Claims 8-11, 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzinikolas (6128883) in view of Brown (EP1375777).
Per claim 8, Hatzinikolas (figure 6) shows combination of the masonry veneer mounting brackets, when installed, holding the shelf angle spaced away from the supporting wall structure, wherein: said shelf angle has a vertical leg and a horizontal leg, said vertical leg and said horizontal leg meeting at a right angle; said shelf angle having a length to span said mounting bracket; each said mounting bracket having a back and a first leg extending forwardly away from said back; said back of said mounting bracket having a fitting by which, as installed, said mounting bracket is secured to the supporting wall structure; said first leg of said mounting bracket having a forwardly protruding toe and a shelf angle seat defined upwardly of said forwardly protruding toe; as installed, said shelf angle being located in said seat; said forwardly protruding toe passing under said vertical leg of said shelf angle; said leg having a finger that extends upwardly of said forwardly protruding toe; said finger of said leg of said masonry veneer mounting bracket being located in front of the vertical leg of said shelf angle.
Hatzinikolas does not show at least a pair of first and second masonry veneer mounting brackets that mount to supporting wall structure, and a shelf angle that co-operates with those masonry veneer mounting brackets.
	Brown figure 2 shows at least a pair of first and second masonry veneer mounting brackets that mount to supporting wall structure, and a shelf angle that co-operates with those masonry veneer mounting brackets.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hatzinikolas to show at least a pair of first and second masonry veneer mounting brackets that mount to supporting wall structure, and a shelf angle that co-operates with those masonry veneer mounting brackets as taught by Brown in order to properly and stably support a long span of angle iron shelf with multiple brackets.
	Per claims 9-11, Hatzinikolas further shows at least one of said first and second masonry veneer mounting brackets is a channel section that includes said back, said first leg, and a second leg spaced from and opposed to said first leg, wherein said seat is a vertically extending slot and said vertical leg of said shelf angle inserts in said slot from above, wherein said finger has an uppermost end; and as installed, the horizontal leg of the shelf angle seats on said uppermost end of said finger, said uppermost end of said finger defining a vertical shear load receiving interface.
	Per claims 14-17, Hatzinikolas further shows said seat is a vertical slot of a size corresponding to the size of the vertical leg of the shelf angle, wherein said first leg of said mounting bracket has at least one lightening hole formed therein, wherein said accommodation receives the shelf angle in an upside-down orientation with the vertical leg of the shelf angle extending downwardly of the horizontal leg, wherein said slot prevents angular rotation of the shelf angle.


Claims 12-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatzinikolas (6128883) in view of Brown (EP1375777) as applied to claim 8 above and further in view of either Saether et al (5694736) or Bustos (4872567).
Hatzinikolas shows all the claimed limitations except for said uppermost end of said finger terminates upwardly shy relative to said portion of said web extending rearwardly of said accommodation, wherein the horizontal leg of the shelf angle has a thickness, and said uppermost end of said finger is shy relative to said portion of said web extending rearwardly of said slot by a distance corresponding to the thickness of the horizontal leg of the shelf angle such that, when installed, the horizontal leg of the shelf bracket seats flush with said mounting bracket.
	Saether et al ( figure 1b) shows an angle having a vertical leg (the part that goes into 10) and the top of the horizontal part being flush with the top of the supporting structure (10).
	Bustos (figures 1-2) shows a bracket (42, 54) supporting an angle (31, 35), the vertical leg (35) inserted into the opening (55), the top of surface (31) being flush with the top of surface (45).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hatzinikolas’ modified structure to show said uppermost end of said finger terminates upwardly shy relative to said portion of said web extending rearwardly of said accommodation, wherein the horizontal leg of the shelf angle has a thickness, and said uppermost end of said finger is shy relative to said portion of said web extending rearwardly of said slot by a distance corresponding to the thickness of the horizontal leg of the shelf angle such that, when installed, the horizontal leg of the shelf bracket seats flush with said mounting bracket in order to provide a smooth transition from the bracket to the shelf angle and as thus enhance the aesthetic appearance of the assembly as taught by either Saether et al or Bustos.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different wall brackets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/20/2022